Citation Nr: 1615554	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  08-13 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial rating in excess of 10 percent for varicose veins of the left leg.

(The issues of service connection for a right knee disorder and tinnitus, an increased rating for a left knee disability, and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the VA Regional Office (RO) in New Orleans, Louisiana.  

In November 2012, the Veteran and his son testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2013 to obtain additional treatment records and Social Security Administration (SSA) records.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted on the first page, the issues of service connection for a right knee disorder and tinnitus, an increased rating for a left knee disability, and entitlement to a TDIU are the subject of a separate decision.  The Veteran provided testimony as to those issues before a different Veterans Law Judge (VLJ) in October 2015.  Consequently, those issues will be decided in a separate decision to be signed by that VLJ.  

After the April 2013 supplemental statement of the case, the Veteran's representative submitted additional evidence, which relates to the issue being decided herein.  He specifically waived the Veteran's right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

The issue of a higher initial rating for varicose veins of the left leg being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a low back disorder did not develop as a result of any incident during service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in June 2004 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Although the Veteran was not informed of the criteria for assigning a disability rating and an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as the claim is being denied, any question as to assigning a disability rating and effective date is moot.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, SSA records, and also secured examinations in furtherance of his claim.  As noted in the Introduction, the case was remanded, in part, to obtain additional treatment records.  Specifically, records from C.E., M.D. were to be obtained.  In February 2013, the RO sent the Veteran an authorization and release form to obtain those records.  There is no indication that the Veteran returned that form; therefore, those records were not obtained.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Consequently, the Board concludes that a remand to obtain those records is not warranted.

Pertinent VA examinations were obtained in January 2012 and May 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show that his August 1974 enlistment examination revealed a clinically normal spine.  In his report of medical history, he denied symptoms such as swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and recurrent back pain.  An April 1976 record shows that the Veteran was diagnosed with strained muscles.  He reported pain in his lower back for one day and that he pulled a muscle while playing basketball.  His July 1977 separation examination again revealed a clinically normal spine.  He continued to deny symptoms such as swollen or painful joints; arthritis, rheumatism, or bursitis; and recurrent back pain.  He answered yes to having bone, joint or other deformity, but reported a left knee injury.  No complaints pertaining to his low back were reported.  There is no diagnosis of a chronic low back disorder in service.  

Post-service treatment records include a November 1989 evaluation for the Veteran's cervical spine.  He reported that when he flexed his neck, he had tingling, which on occasion could go all over his back.  He reported having a motor vehicle accident many years ago and that he had pulled a muscle in the low back at that time.  No specific low back complaints were made and no low back disorder was diagnosed.  A January 1990 myelogram showed a probable disc bulge at L4.  Degenerative disc disease was shown by X-ray in October 1997.  Another October 1997 record shows that the Veteran reported back pain with onset of the day before.  He reported having back surgery seven to eight years ago.  The diagnosis was strain.  An August 1998 record reveals that the Veteran reported a history of back spasms.  The Veteran was diagnosed with chronic and recurring back difficulties in June 2001.  

A November 2001 evaluation shows that the Veteran was seen for low back pain.  It was noted that the Veteran had been treated by that service provider in 1989 and 1990 for his cervical spine.  The Veteran reported that after having cervical spine surgery in February 1990, he had been doing quite well until September 2000 when he was digging with a shovel and developed some low back pain.  The Veteran also reported that about a year ago, he picked up something and had further accentuation of pain.  He reported being treated and that he improved somewhat, but that over time the pain recurred and he had had pain in the low back, which was particularly noted after picking up a pump and putting it in his truck.  He was diagnosed with L4-5 disc protrusion.  Records in April 2004 show that the Veteran reported having low back pain for several years and a diagnosis of degenerative changes in the lower lumbar spine.  

None of the Veteran's treatment records contain any opinion relating any low back disorder to his military service.  They also do not include any reports from the Veteran relating the onset of his complaints to his military service; any reports regarding the in-service treatment in 1976 for strained muscles; or any reports of a continuity of symptomatology following the in-service complaint.  

The Veteran was afforded a VA examination in January 2012.  He was diagnosed with resolved in-service low back strain and spondylosis of the lumbar spine.  The Veteran reported having a low back strain, resolved prior to service in 1973.  The examiner noted the 1976 STR showing low back treatment.  The Veteran reported having continued pain to the back since that time.  The examiner noted, however, that there was no evidence of any back symptoms in the presumptive period.  The Veteran reported seeing an orthopedic physician sometime in his late 20s.  

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner again reported the 1976 record showing treatment for a low back strain.  The examiner observed that there was no claims file evidence that the Veteran continued to have low back pain.  The examiner noted that the separation examination was negative and that there was no evidence available that he continued to have any back symptoms of chronic disability in the military or the presumptive period.  The examiner further noted that there was no evidence of any continued back problems until 1992 (an interval of more than 10 years).  The examiner observed that the first evidence of any back diagnosis was 1992 notes for the cervical spine that revealed a bulge in the lumbar spine.  The examiner reported that back strain was a condition of the muscle of the back, while bulges in the lumbar spine were conditions of the bones of the back, which were not related to back strain.  The examiner reported that they must conclude that the Veteran's current spondylosis of the lumbar spine was not caused by or due to his in-service back strain, but was a new and separate unrelated condition.

The Veteran was provided another VA examination in May 2012.  He was diagnosed with back strain and osteoarthritis.  The Veteran reported falling out of a gama goat in 1975 and injuring his lower back.  The examiner noted that that was not documented in the STRs, but what was documented was the 1976 injury while playing basketball.  The examiner noted that the Veteran did not return to sick call for his back injury, but for other conditions.  The Veteran reported having had intermittent lower back pain.  He denied re-injury to the back.  

The examiner opined that the Veteran's degenerative disc disease was not at least as likely as not incurred in or caused by the muscle strain that occurred in 1976.  The examiner reported that a review of the claims file showed that the Veteran was treated for a lower back strain in February 1973 before entering military service.  The examiner noted that the Veteran completed a medical history in June 1974 where he denied having any recurrent back pain.  The examiner noted that after he was treated for a lower back strain that occurred while playing basketball in 1976, there was no further treatment for a low back condition while in service.  

The examiner opined that the Veteran's lower back strain was a temporary in-service condition that resolved.  The examiner noted that the Veteran completed another medical history in July 1977 where he again denied having recurrent back pain.  The examiner observed that a review of the claims file also showed that the Veteran worked as a heavy equipment operator.  The examiner reported a June 2004 record showing that the Veteran injured his lower back on two occasions; he injured his lower back while digging a hole with a shovel in September 2000 and also injured his lower back after lifting something too heavy.  The examiner opined that the back strain that occurred in April 1976 was not severe enough to result in the development of the subsequent degenerative disc disease and arthritis that he now had.  

At the November 2012 hearing, the Veteran's representative at the time discussed different internet health articles showing that repetitive strain or stress injuries often cause spondylosis.  November 2012 Hearing Transcript (T.) at 10.  

A private medical opinion dated in November 2012 shows that the Veteran's back condition of spondylosis was as likely as not related to his injury documented in service.  No rationale for the opinion was provided.

Based on a review of the evidence, the Board concludes that service connection for a low back disorder is not warranted.  Although the Veteran had an in-service strain and has a current diagnosis of a low back disorder, the evidence does not persuasively show that a low back disorder is related to his military service.  

Although the Veteran had a documented in-service muscle strain in April 1976, the evidence fails to persuasively show that a currently diagnosed low back disorder was incurred in service or is related to the in-service injury.  As noted by the VA examiners, the remainder of the Veteran's STRs are silent for further low back complaints following the 1976 injury.  In this case, the Veteran's 1977 separation examination showed a clinically normal spine and no low back disorder was diagnosed.  In his accompanying report of medical history, he specifically denied recurrent back pain.  None of the Veteran's post-service treatment records contain any indication that the Veteran reported his in-service injury.  As noted above, the November 2001 evaluation shows that the Veteran reported back injuries in 2000 and later.  Also, as noted by the May 2012 examiner, the evidence shows that the Veteran worked as a heavy equipment operator post-service.  The contemporaneous evidence of record weighs against a finding that the onset of a low back disorder began in service or that any currently diagnosed low back disorder is related to his in-service strain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

The 2012 examiners opined that the Veteran's low back disorders are not related to his military service.  As these opinions were formed after interviewing and examining the Veteran, reviewing his records, and are supported by well-reasoned rationales, the Board accords them great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  In finding that such opinions have great probative value, the Board acknowledges that the January 2012 examiner reported that the first evidence of post-service low back findings was in 1992, while a myelogram in 1990 shows a disc bulge.  However, as the examiner's rationale does not rely solely on the fact of a disc bulge being shown in the 1990s, but discusses why a bulge would not be related to strain, the Board still finds that this opinion has great probative value.  

The Board acknowledges the November 2012 positive medical opinion.  However, the Board accords this opinion less probative value than that of the VA examiners.  Unlike the VA examiners' opinions, no rationale was provided for this opinion. A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board finds that service connection based on this positive opinion is not warranted.  The Board also acknowledges the Veteran's then-representative's report at the hearing that the internet medical articles show that spondylosis is often caused by repetitive use injuries.  However, such articles are not specific to this Veteran's case.  Here, service treatment records do not show repetitive strains of the back during service.  Rather, the post-service medical records and statements made during the course of seeking medical treatment show repetitive injuries beginning many years after service.  Therefore, such evidence also does not persuasively support a finding of service connection.

Here, the first evidence of any low back problem was in 1990.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of low back complaints, symptoms, or findings for over one decade between the period of active service and the earliest evidence of a diagnosis of a low back disorder is itself evidence which tends to show that a low back disorder did not have its onset in service or for many years thereafter.  

The overall evidence of record weighs against a finding of a low back disorder associated with the Veteran's active duty.  Without competent and credible evidence of an association between a low back disorder and his active duty, service connection for a low back disorder is not warranted.

Furthermore, as the evidence does not credibly show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology, and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309 is not found.  In this case, as noted above, none of the Veteran's post-service treatment records contain any report of a continuity of symptomatology.  Moreover, the Veteran's spine was normal at his separation examination and he specifically denied recurrent back pain.  While the Veteran currently contends that he has had chronic low back pain ever since service, this current assertion is inconsistent with prior medical evidence showing the onset of a chronic low back condition many years after service and prior lay statements made during the course of seeking medical treatment relating the onset of low back pain and problems to post-service events.  Thus, the Board cannot find that there is medical or credible lay evidence of continuity of symptoms ever since service.  The contemporaneous service as well as post-service records discussed in detail above weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issue in this case, the etiology of degenerative changes affecting the lumbar spine, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  As degenerative changes affecting the lumbar spine has multiple potential etiologies, expert testimony is necessary to establish causation.  Thus, the Veteran's own lay assertions as to etiology have no probative value.

Without persuasive competent and credible evidence of an association between a low back disorder and the Veteran's active duty, service connection for a low back disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a low back disorder is denied.  See 38 U.S.C.A §5107 (West 2014).  


ORDER

Entitlement to service connection for a low back disorder is denied. 


REMAND

Regrettably, yet another remand is necessary for the issue remaining on appeal.  In April 2013, the Veteran's representative submitted a letter dated in December 2012 showing that the Veteran receives treatment from the Heart, Lung, and Vascular Clinic, LLC for his varicose veins.  As these records have not been obtained, the Board finds that a remand is necessary.  

Also, as this issue requires a remand, since the last examination was in January 2012, the Board concludes that a new examination would be beneficial.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Heart, Lung, and Vascular Clinic, LLC and from the Shreveport VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected varicose veins.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should discuss whether the Veteran's disability more closely approximates intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; or, persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; or, persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; or, persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or, massive board-like edema with constant pain at rest.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


